Citation Nr: 1442527	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  13-18 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for hypertension.

2.  Entitlement to a disability rating in excess of 20 percent for colon polyps, status post right hemicolectomy.

3.  Entitlement to a disability rating in excess of 10 percent for a residual scar, status post right hemicolectomy.  

4.  Entitlement to an initial disability rating in excess of 20 percent for gout.

5.  Entitlement to an effective date earlier than August 31, 2007, for the grant of a residual scar, status post right hemicolectomy.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to December 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA), which continue the ratings for (1) hypertension and (2) colon polyps and residual scar resulting from post right hemicolectomy.

In March 2013, the Reno, Nevada, RO issued a rating decision granting a separate rating for the Veteran's residual scar, status post right hemicolectomy.  

In that March 2013 rating decision, the RO also granted, in part, service connection for gout and denied entitlement to TDIU.  The Veteran filed a notice of disagreement in July 2013 for these issues and for an effective date, prior to August 31, 2007, for his service-connected residual scar, status post right hemicolectomy. To date, a statement of the case has not been issued.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in Las Vegas, Nevada, in May 2014.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement for an initial disability rating in excess of 20 percent for gout, entitlement for effective date earlier than August 31, 2007 for a residual scar, status post right hemicolectomy, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension manifests with diastolic pressure readings that have been predominately 120 or more.

2.  The Veteran's symptoms resulting from the resection of the large intestine did not manifest with severe symptoms, objectively supported by examination findings.

3.  The Veteran has one residual abdominal scar, which is not both unstable and painful. 


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for an increased rating for colon polyps, status post right hemicolectomy in excess of 20 percent have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.114, Diagnostic Code 7329 (2013).

3.  The criteria for an increased rating for a residual scar, status post right hemicolectomy in excess of 10 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1) , 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A July 2009 letter satisfied the duty to notify provisions for the Veteran's claims.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  The letter provided the Veteran with information regarding his service-connected disabilities and the symptoms required for increased ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claims were subsequently readjudicated, most recently in an April 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's VA medical treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in January 2013.  

A VA examination was conducted in February 2013; the record does not reflect, and the Veteran has not argued, that the examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Rating 

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypertension

The Veteran asserts that his hypertension is more severe than reflected by the currently assigned 20 percent evaluation.

The Veteran's hypertension has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 40 percent evaluation is assigned where the diastolic pressure is predominately of 120 or more.  A 60 percent rating (the highest schedular rating) is assigned where the diastolic pressure is predominately 130 or more.  

VA treatment records dated in May 2009 show that the Veteran's two blood pressure readings were 196/128 and 196/133.  VA treatment records from August 2009 show blood pressure readings of 178/118 and 156/100.  A September 2009 VA treatment record indicates that the Veteran was taking Lisinopril for his hypertension disability. 

A private emergency room note dated January 2012 shows that the Veteran's blood pressure readings were 100/125 and 196/128.

A March 2012 VA treatment record shows that the Veteran's blood pressure readings were 167/120 and 160/100.

The Veteran was afforded a VA examination in February 2013.  His blood pressure readings at that time were measured as 186/134, 187/123 and 160/120.  The Veteran reported taking medicine, to include Amlodipine, Labetatolol and Lisinopril.

A July 2014 VA treatment record shows that the Veteran's blood pressure reading was 130/80.

The evidence of record shows that the Veteran's hypertension more closely approximates the criteria for a 40 percent rating.  The Veteran is shown to have several diastolic pressure readings which are predominantly 120 or more and his hypertension has required continuous medication for control purposes.  A 40 percent disability rating is warranted.

A rating higher than 40 percent is not for application.  The medical evidence does not show diastolic pressure readings predominately at 130 or more.  While the May 2009 VA treatment note and the February 2013 VA examination report show diastolic pressure readings above 130, the Veteran's blood pressure readings were not predominately elevated to such levels throughout the appeal period.  

A 40 percent disability rating for the Veteran's service-connected hypertension is warranted. 

Colon polyps, status post right hemicolectomy

The Veteran's service-connected colon polyps, status post right hemicolectomy disability is rated at 20 percent under Diagnostic Codes 7344-7329.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).

Diagnostic Code 7344 provides ratings for benign neoplasms, exclusive of skin growths.  The rating schedule requires this disability be rated under an appropriate diagnostic code depending on the predominant disability or the specific residuals after treatment.  

Diagnostic Code 7329 provides ratings for resection of the large intestine.  To warrant the next higher, 40 percent, rating, the Veteran's disability would have to be manifested by a resection of the large intestine with severe symptoms, objectively supported by examination findings.  

The Veteran was afforded a VA examination in February 2013.  The Veteran stated that since his surgery, he had irregular bowel movements which occurred several times per week.  He had abdominal pain, alternating diarrhea and constipation, and pulling pain aggravated by movements of his body and on attempting work.

The medical evidence does not show symptoms due to the resection of the large intestine, which are objectively supported by examination findings, to be severe as to warrant a 40 percent rating under Diagnostic Code 7329.  The VA examiner noted the Veteran's reported symptoms of pain, diarrhea and constipation; however, those were not found by the VA examiner to be classified as severe in nature.  

There is also an absence of any private or VA treatment records that present objective medical evidence of severe symptoms being experienced by the Veteran after an examination.  

Further, the medical evidence does not show that the Veteran suffers from residual adhesions which constitute the primary disability and a rating under Diagnostic Code 7301 is not for application. 

As the Veteran is shown to have no more than moderate symptoms due to the resection of the large intestine, the preponderance of the evidence is against the claim for an increased rating; there is no doubt to be resolved; and a disability rating in excess of 20 percent for the Veteran's service-connected colon polyps, status post right hemicolectomy is not warranted.

Residual Scar, status post right hemicolectomy

The Veteran was assigned a separate 10 percent rating under Diagnostic Code 7804 for his service-connected residual scar, status post right hemicolectomy in a March 2013 rating decision.

Diagnostic Code 7804 provides for a 20 percent rating for three or four scars that are unstable or painful.  A 30 percent rating is provided for five or more scars that are unstable or painful.   Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  The criteria have not been met for consideration of other, potentially applicable, codes for rating scars.
The Veteran was afforded a VA examination in February 2013.  He stated that he experienced pain underneath his surgical scar site and that the pain got worse if he lifted heavy objects.  

The examiner noted that the Veteran had one abdominal scar that was intermittently painful.

The Veteran has a single painful abdominal scar.  Such scarring warrants assignment of a 10 percent evaluation under Diagnostic Code 7804.  

Although the Veteran reported that his scar was painful, the February 2013 VA examination report failed to show that the scar was also unstable as defined by Note (1) of the rating criteria.  The VA examiner specifically noted that the scar was not both unstable and painful.  

The preponderance of the evidence is against the claim for an increased rating; there is no doubt to be resolved; and a disability rating in excess of 10 percent for the Veteran's service-connected residual scar, status post right hemicolectomy is not warranted.

The evidence shows that the Veteran's service-connected hypertension, colon polyp, status post right hemicolectomy and residual scar, status post right hemicolectomy result in objective evidence of high diastolic pressure readings, reported abdominal and pulling pain and alternating diarrhea and constipation and a single painful scar, respectively; the rating criteria considered in this case reasonably describe the Veteran's disability levels and symptoms.  The Veteran's disability pictures are contemplated by the rating schedule, the assigned schedular evaluations for the service-connected disabilities are adequate, and referrals for extraschedular evaluations are not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a 40 percent disability rating for hypertension is granted.

Entitlement to a disability rating in excess of 20 percent for colon polyps, status post right hemicolectomy is denied.

Entitlement to a disability rating in excess of 10 percent for a residual scar, status post right hemicolectomy is denied.  


REMAND

In a March 2013 rating decision, the RO, in part, granted service connection for gout and a separate10 percent rating for the Veteran's residual scar, status post right hemicolectomy, effective August 31, 2007, and denied entitlement to TDIU.  The Veteran filed a notice of disagreement in July 2013 and, to date, a statement of the case has not been issued.

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no statement of the case has been issued, the claims must be remanded.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC on the issues of an initial disability rating in excess of 20 percent for gout, entitlement for an effective date earlier than August 31, 2007 for a residual scar, status post right hemicolectomy, and entitlement to TDIU.  The Veteran and his representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of these issues.  If, and only if, an appeal of these issues is perfected, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


